NUMBER 13-18-00680-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ROGELIO RODRIGUEZ,                                                           Appellant,

                                            v.

NICOLAS GOLARTE D/B/A
TALK N TALK WIRELESS &
SATELLITES,                                                                   Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria
      Appellant Rogelio Rodriguez appeals from the trial court’s grant of a plea to the

jurisdiction in favor of appellee Nicolas Golarte d/b/a Talk N Talk Wireless & Satellites

(Talk N Talk). Rodriguez contends that the trial court committed error when it granted Talk
N Talk’s plea to the jurisdiction (issue one) and the trial court’s order of April 29, 2016

granting Talk N Talk’s affirmative and no evidence motion for summary judgment is not a

final appealable order because it does not dispose of all claims and all parties (issue two)

nor does it contain decretal language (issue three). We reverse and remand.

                                I.      PROCEDURAL HISTORY

       In April 2014, Rodriguez filed a personal injury suit against Talk N Talk and Nicolas

Golarte d/b/a Global Satellites. He alleged negligence and gross negligence against Talk

N Talk. In January 2015, Talk N Talk filed its “Plea to the Jurisdiction, or, in the Alternative,

Affirmative and No Evidence Motion for Summary Judgment” arguing that Rodriguez did

not exhaust his administrative remedies as required by worker’s compensation.

Rodriguez responded and Talk N Talk replied to said response. The trial court set the

summary judgment motion for submission on February 27, 2015, but it did not rule on the

motion at that time. Over one year later, on March 9, 2016, a docket control order set the

case for trial to be held on December 5, 2016.

       On April 22, 2016, Rodriguez filed his first amended original petition, asserting

additional claims for negligent misrepresentation and fraud. One week later, on April 29,

2016, the trial court granted Talk N Talk’s summary judgment motion and severed the

claims against Talk N Talk into a new cause number, stating in relevant part:

       After considering remarks of counsel and the Affirmative and No Evidence
       Motion for Summary Judgment of [Talk N Talk], together with [Rodriguez’s]
       Response thereto and said [Talk N Talk’s] Reply to said Response, the
       Court is of the opinion that the Affirmative and No Evidence Motion for
       Summary Judgment of [Talk N Talk] should be GRANTED. It is therefore,

       ORDERED, ADJUDGED, and DECREED that [Talk N Talk] is hereby
       GRANTED. It is further

                                               2
       ORDERED, ADJUDGED, and DECREED that [Rodriguez’s] cause of action
       against [Talk N Talk], and this Order Granting [Talk N Talk’s] Affirmative and
       No Evidence Motion for Summary Judgment, be severed . . . .

Rodriguez’s newly pleaded claims were not referenced in the trial court’s order.

       On May 23, 2016, Rodriguez filed a motion for new trial and a hearing was held on

June 7, 2016. At the hearing, Rodriguez argued that his negligent misrepresentation and

fraud claims were still active claims as they were not addressed by the summary judgment

motion or the order granting summary judgment. Talk N Talk countered that, at the time

summary judgment was granted, the trial court had before it all claims argued by

Rodriguez, including the misrepresentation and fraud claims, and therefore the order

disposed of all claims. The trial court denied the motion for new trial and reiterated that

her order on the summary judgment stood, while being candid that she did not know

“where this goes” regarding the additional claims filed in the amended petition.

       Approximately sixteen months later, on October 27, 2017, the trial court held a

docket control conference. Talk N Talk did not appear. The trial court set trial for August

13, 2018. On that date, a substitute judge granted Rodriguez’s oral request for a default

judgment against Talk N Talk, who again did not appear. The next day, on August 14,

2018, Talk N Talk filed an emergency motion to set aside the default judgment and a plea

to the jurisdiction. The trial court set aside the default judgment and on November 21,

2018, after a hearing, it granted the plea to the jurisdiction, agreeing with Talk N Talk that

it no longer had jurisdiction because it did not have plenary power. This appeal followed.




                                              3
                                  II.      PLEA TO THE JURISDICTION 1

        Rodriguez argues the trial court erred in granting Talk N Talk’s August 14, 2018

plea to the jurisdiction. He contends that his negligent misrepresentation and fraud claims

survived the summary judgment order and asserts, therefore, that the trial court

maintained plenary power over those claims. Talk N Talk responds that the trial court lost

plenary power, having disposed of all of Rodriguez’s claims in granting Talk N Talk’s

motion for summary judgment and denying Rodriguez’s motion for new trial in 2016.

A.      Standard of Review

        A plea to the jurisdiction is a dilatory plea used to defeat a cause of action without

regard to whether the claims asserted have merit. Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000). The plea challenges the trial court’s subject matter

jurisdiction. Id. Whether a trial court has subject matter jurisdiction is a question of law

that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226,

228 (Tex. 2004).

B.      Final and Appealable Order

        In issues two and three, which we address first, Rodriguez contends that the trial

court’s order granting summary judgment did not dispose of all of his claims and did not

contain decretal language. For purposes of appellate jurisdiction, an order finally disposes

of a claim only if there is a clear indication that the trial court intended the order to do so.



        1 Talk N Talk argues that we do not have jurisdiction over this appeal, specifically arguing that the
summary judgment was granted more than two years prior to the appeal and all appellate deadlines have
since expired. This appeal, however, is taken from the granting of Talk N Talk’s 2018 plea to the jurisdiction,
not the granting of the motion for summary judgment in 2016. The 2018 plea to the jurisdiction was granted
on November 21, 2018, and the notice of appeal was timely filed on December 19, 2018. See TEX. R. APP.
P. R. 26.1. Accordingly, we have jurisdiction over this appeal.
                                                      4
Farm Bureau Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 163 (Tex. 2015) (per curiam);

see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “Finality ‘must be

resolved by a determination of the intention of the court as gathered from the language

of the decree and the record as a whole, aided on occasion by the conduct of the parties.’”

Cont’l Airlines, Inc. v. Kiefer, 920 S.W.2d 274, 277 (Tex. 1996) (citing 5 RAY W.

MCDONALD, TEXAS CIVIL PRACTICE § 27:4[a], at 7 (John S. Covell, ed., 1992 ed.)); see

Ferguson v. Ferguson, 338 S.W.2d 945, 947 (Tex. 1960).

       Rodriguez complains on appeal that the additional claims in his amended petition

were not dismissed because the motion for summary judgment did not address those

claims. Talk N Talk’s motion for summary judgment, which was filed more than one year

prior to Rodriguez’s amended petition, requested that the “case be dismissed for want of

jurisdiction, or in the alternative, that Defendant Talk N Talk be awarded summary

judgment such that Plaintiff take nothing herein against Defendant Talk N Talk . . . .” The

summary judgment order states that “the Affirmative and No Evidence Motion for

summary Judgment of [Talk N Talk] should be GRANTED.” It further stated that it was

“ORDERED, ADJUDGED, and DECREED” that the motion is granted. It does not specify

that any claims survived the summary judgment, but rather it goes on to sever the claims

into a separate cause of action to be dismissed. While Rodriguez’s contention is that the

trial court only dismissed those claims in his original petition, at the hearing on his motion

for new trial, Rodriguez specifically pointed out to the trial court that the two claims in his

amended petition were not addressed and should still be active. After the hearing, the

trial court denied his motion for new trial.


                                               5
       “[A] judgment issued without a conventional trial is final for purposes of appeal if

and only if either (1) it actually disposes of all claims and parties then before the court,

regardless of its language, or (2) it states with unmistakable clarity that it is a final

judgment as to all claims and all parties.” Lehmann, 39 S.W.3d at 192–93. Talk N Talk

contends that this case is similar to Continental Airlines, Inc., where the appellant filed an

amended petition five days before summary judgment was granted. In that case, the

Texas Supreme Court held:

       Before the district court granted Continental’s motion, the Kiefers amended
       their pleadings twice. The first amended petition has not been included in
       the appellate record, and thus we do not know what it contained. Nor can
       we ascertain whether it was filed timely—that is, at least seven days before
       the summary judgment hearing, Goswami v. Metropolitan Sav. & Loan
       Ass’n, 751 S.W.2d 487, 490 (Tex. 1988) (applying TEX. R. CIV. P. 63)—
       although the Kiefers assert in their brief in this Court that it was. The Kiefers’
       response to Continental’s motion for summary judgment referred to an
       amended pleading filed contemporaneously, which was ten days before the
       hearing, that asserted federal causes of action. We surmise this was the
       first amended petition, but we cannot be sure.

       The Kiefers’ second amended petition is in the record. It asserted two new
       causes of action: an implied cause of action under the ADA, and a federal
       common-law negligence action. The second amended petition was filed
       only five days before the summary judgment hearing and thus was untimely
       unless filed with leave of court. Id. However, leave of court is presumed
       when a summary judgment states that all pleadings were considered, and
       when, as here, the record does not indicate that an amended pleading was
       not considered, and the opposing party does not show surprise. Id. The
       Kiefer judgment’s recital that the court, “after examining the pleadings”,
       concluded that Continental was entitled to summary judgment satisfies the
       first condition. We thus presume that the Kiefers filed their second amended
       petition with leave of court.

       Continental moved for summary judgment “on all claims brought by” the
       Kiefers, thus including the two federal claims even though they were first
       raised after the motion was filed.

       ...

                                               6
       The summary judgment states that “the cause of action is dismissed as
       being preempted”. The reference to “cause of action”, singular, suggests
       that summary judgment was not granted on all the Kiefers’ causes of action,
       plural. However, the judgment is entitled, “FINAL SUMMARY JUDGMENT.”
       The district court did not overlook the Kiefers’ federal causes of action. The
       Kiefers specifically pointed them out in their response to the motion for
       summary judgment and in a motion for new trial. Continental’s reply to the
       motion for new trial did not argue that summary judgment was proper, but
       that no federal causes of action existed like those the Kiefers asserted. After
       hearing argument on the motion for new trial, the district court denied it by
       signed order.

       Finality “must be resolved by a determination of the intention of the court as
       gathered from the language of the decree and the record as a whole, aided
       on occasion by the conduct of the parties.” 5 RAY W. MCDONALD, TEXAS CIVIL
       PRACTICE § 27:4[a], at 7 (John S. Covell, ed., 1992 ed.)); see Ferguson v.
       Ferguson, 338 S.W.2d 945, 947 (Tex. 1960). In the circumstances
       described here, we think the district court intended to render a final,
       appealable judgment. The court’s rejection of the Kiefers’ arguments that
       the federal claims should be treated differently favors this conclusion.

Cont’l Airlines, Inc., 920 S.W.2d at 276–77.

       In the case before us, however, neither Talk N Talk’s summary judgment motion,

Rodriguez’s response to the motion, nor the order granting the summary judgment

address the amended pleading and newly added claims. See id. The trial court did not

indicate that it considered the newly amended pleading. Instead, it clarified that it did not

consider the additional claims at the hearing on the motion for new trial when the following

exchange occurred:

       The Court:    I did the Motion for Summary Judgment based on what I had
                     before me. A Motion for New Trial, I don’t think you meet the
                     elements for a Motion for New Trial.

       Rodriguez:    Well, Your Honor, I brought this out of an abundance of
                     caution since the order said that all claims against—

       The Court:    Well, all claims that were before me.

                                               7
Rodriguez:   Were taken out and you severed the case, so I just wanted to
             clarify that.

The Court:   All claims that were before me in that Motion for Summary
             Judgment were disposed of okay? If you amended after the
             Motion for Summary Judgment, I don’t know what to tell you.
             All I can tell you is I’ve ruled on what I had.

Rodriguez:   And that—

The Court:   And normally the Motion for New Trial is based on certain
             parameters under the statutes. You don’t meet those
             parameters, unless you can show me you meet those
             parameters, that I ruled inappropriately and I should
             reconsider the Motion for Summary Judgment. I ruled on it
             because there’s workman’s comp.

Rodriguez:   That’s correct, Your Honor, but for some claims the
             workman’s comp doesn’t apply.

The Court:   I ruled on it because there’s workman’s comp. That’s why I
             ruled on it the way I did. And we had hearings actually
             beforehand about that—the way this was going to go, okay?
             The Motion for Summary Judgment was filed[,] and nothing
             was ever brought to my attention prior to me ruling on that
             Motion for Summary Judgment, okay? So what I can tell you
             is what I ruled on, those claims are done.

Rodriguez:   Okay.

The Court:   That’s what I can tell you. This Motion for Summary Judgment,
             I don’t even understand what it is you’re trying to say as far as
             you believe you still have causes of action because you
             amended your petition?

Rodriguez:   That’s correct, Your Honor. There’s a negligent
             misrepresentation claim that was filed and a fraud claim that
             was filed against the defendant that you granted a summary
             judgment on.

The Court:   I don’t know what to tell you.



                                     8
      Rodriguez:   And those are—my understanding, those survive[,] and I
                   brought the Motion for New Trial in an abundance of caution
                   in case this was denied.

      The Court:   I don’t know what to tell you. All I can tell you is I’m not
                   changing my ruling on the Motion for Summary Judgment. I
                   believe I’m on solid ground.

      ....

      Talk N Talk: Well, Judge the only thing I was going to point out to the Court
                   is the amended petition was filed before you signed the order
                   granting summary judgment and summary judgment—our
                   summary judgment was traditional and no-evidence, which
                   we believe disposed of everything because it was filed before
                   you ruled—before you signed the order.

      Rodriguez:   I think it can only dispose of the claims that were, at that time
                   alleged, which was the negligence claim, Your Honor. And
                   then we asserted separate and independent causes of action.

      The Court:   I don’t know the answer.

      Talk N Talk: The amended petition was filed a week before you signed the
                   order granting the Motion for Summary Judgment so I don’t
                   know where we go procedurally, but—

      The Court:   I really don’t know. I can tell you my ruling stands. I don’t know
                   where this goes. I really don’t know.

      Rodriguez:   Your Honor, I’ll research it and brief the Court on it.

      The Court:   Okay.

      The trial court clearly indicated that her ruling disposed of the claims that were

before it in the motion for summary judgment and that it did not address those newly

added claims in Rodriguez’s amended petition. In the absence of evidence of the trial

court’s intent to dispose of the claims added in Rodriguez’s amended petition, we find




                                           9
that those claims survived the order granting summary judgment. See Farm Bureau Cty.

Mut. Ins. Co., 455 S.W.3d at 164; cf. Cont’l Airlines, Inc., 920 S.W.2d at 276–77.

C.     Untimely Amended Petition

       Talk N Talk contends that the trial court could not have considered the claims in

Rodriguez’s amended petition because it was untimely filed. The amended petition was

filed four days before the summary judgment order was entered, and over two years after

summary judgment was set for submission, and thus was untimely unless filed with leave

of court. See TEX. R. CIV. P. 63. In contrast, Rodriguez argues that his amended petition

was timely pursuant to the docket control order entered in March 2016, which set trial for

December 5, 2016. This Court has previously held that a resetting of a trial date has the

effect of nullifying a docket control order. See J.G. v. Murray, 915 S.W.2d 548, 550 (Tex.

App.—Corpus Christi–Edinburg 1995, orig. proceeding) (“Nevertheless, because of the

trial resetting, the docket control order was nullified and the exclusion order did not survive

the resetting of the case.”). Here, the trial court’s docket control order, which was entered

over a year after the submission on summary judgment in February 2015, stated: “The

deadline for supplemental and amended pleading are pursuant to the Texas Rules Of

Civil Procedure.” Generally, a party may amend its pleadings up until seven days before

trial unless the amended pleadings operate as a surprise to the opposing party. TEX. R.

CIV. P. 63. A trial court has no discretion to refuse the amendment unless (1) the opposing

party presents evidence of surprise or prejudice; or (2) the amendment asserts a new

cause of action or defense, and thus is prejudicial on its face, and the opposing party




                                              10
objects to the amendment. Greenhalgh v. Serv. Lloyds Ins. Co., 787 S.W.2d 938, 939

(Tex. 1990).

       Although Rodriguez’s petition asserted new claims, Talk N Talk did not object to

the amended pleading, nor did it attempt to show surprise or prejudice. Talk N Talk relied

on the summary judgment setting as the deadline and argues that the March 2016 docket

control order did not reset any deadlines. We disagree. In entering the March 2016 docket

control order, the trial court nullified the previous trial by submission date. See J.G., 915
S.W.2d at 550. Therefore, the amendment was timely, and absent an objection or a

showing of surprise of prejudice, the trial court had no discretion to refuse the amendment.

See Greenhalgh, 787 S.W.2d at 939.

       Accordingly, we sustain Rodriguez’s second and third issues.

D.     Plenary Power

       Because he contends that his negligent misrepresentation and fraud claims

survived summary judgment, Rodriguez argues that the court’s plenary power had not

expired at the time default judgment was entered. Plenary power refers to that period of

time in which a trial court may vacate its judgment by granting a new trial, or in which it

may modify or correct its judgment. In re Gillespie, 124 S.W.3d 699, 702 (Tex. App.—

Houston [14th Dist.] 2003, orig. proceeding). By default, a trial court’s plenary power

expires thirty days after the final judgment is signed. TEX. R. CIV. P. 329b(d).

       If any party files a motion for new trial, the trial court has plenary power to grant a

new trial or to vacate, modify, correct, or reform the judgment until thirty days after all

such timely-filed motions are overruled, either by a written and signed order or by


                                             11
operation of law, whichever occurs first. See TEX. R. CIV. P. 329b(e). A motion for new

trial is overruled by operation of law if the trial court does not sign an order ruling on the

motion within seventy-five days after the judgment is signed. TEX. R. CIV. P. 329b(c).

       Generally, a trial court lacks power to act in a case after plenary power expires.

Custom Corps., Inc. v. Sec. Storage, Inc., 207 S.W.3d 835, 839 (Tex. App.—Houston

[14th Dist.] 2006, no pet.). Once plenary power expires, the court may not modify, correct,

or reform the judgment. TEX. R. CIV. P. 329b(e). Likewise, the court may not set aside the

judgment after plenary power expires except by a timely bill of review. TEX. R. CIV. P.

329b(f). A judicial action taken after plenary power expires is void. State ex rel. Latty v.

Owens, 907 S.W.2d 484, 486 (Tex. 1995) (per ciruam).

       Having determined that Rodriguez’s claims for negligent misrepresentation and

fraud survived summary judgment, we find that the trial court still had plenary power over

those remaining claims. Accordingly, the trial court erred when it granted the plea to the

jurisdiction.

       Rodriguez’s first issue is sustained.

                                          III.    CONCLUSION

       We reverse the judgment of the trial court and remand for proceedings consistent

with this opinion. 2 See TEX. R. APP. P. 43.2(d).

                                                                       NORA L. LONGORIA
                                                                       Justice

Delivered and filed the
3rd day December, 2020.



       2   All motions pending in this matter are dismissed as moot.
                                                    12